DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
The amendment filed on February 16th, 2021 has been entered.
The amendment of claims 1, 4, 12, and 27 has been acknowledged.

Response to Arguments
Applicant’s arguments filed on February 16th, 2021, with respect to the pending claims, have been fully considered but they are not persuasive.
Applicant’s Representative submits that the prior art does not teach the claims because the prior art does not process the images on the UAV, and even if they were, the images are not process for navigation purposes.
The examiner respectfully disagrees. The prior art teaches that the UAV comprises an image processor and a UAVA control unit (Rinner Fig. 2: 130 & 240). The prior art further teaches processing the images to generate an overview image which is then used to control the UAV to navigate the area (Rinner ¶0056: “the apparatus 200 may comprise an unmanned 
In view of this reasonable interpretation of the claims and the prior art, the examiner respectfully submits that the rejections set forth below remain proper.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processing unit” and “a memory unit” in claim 26. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
Claim(s) 1-25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an optical discrepancy” in the “detecting …” clause. The limitation renders the claim indefinite because it is unclear whether this optical discrepancy corresponds to one of the optical discrepancies recited earlier in the claim (see preamble) or a new/different optical discrepancy. For the purpose of further examination, the limitation has been interpreted as “the optical discrepancies.”
Claims 2-25 depend from claim 1 and therefore inherit all of the deficiencies of claim 1 set forth above. 
Claim 4 further recites the limitations “an unreliable portion” and “wherein the unreliable portion is indicative of a portion of an image that cannot be relied upon to navigate through the physical environment.” The limitations render the claim indefinite because the limitations “unreliable” and “cannot be relied upon” are subjective. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, unreliable may correspond to ± 
A claim that requires the exercise of subjective judgment without restriction renders the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014).
For the purpose of further examination, the claim has been interpreted as identifying an optical discrepancy/error rate of the images. 

Claim Rejections - 35 USC § 103
Claim(s) 1-4, 6-14, 16-21, 23-24, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rinner et al. (U.S. PGPub No. 2012/0050525), in view of Yuan et al. (U.S. Patent No. 8,073,196), hereinafter referred to as Rinner and Yuan, respectively.
Regarding claim 1, Rinner teaches a method for alleviating effects of optical discrepancies in images used to autonomous navigate an aerial vehicle through a physical environment, the images captured by an image capture device coupled to the aerial vehicle (Rinner ¶0018: “an unmanned aerial vehicle comprising a camera, a sensor system, an accuracy determiner and a transmitter”; Rinner ¶0038 teaches that the image processor processes the images to determine an overlap region and make adjustments based on the accuracy information), the method comprising: 
receiving, by a computer system, the images from the image capture device, the images including a first image of the physical environment from a first position and a second image of the physical environment from a second position, the first position different than the second Rinner ¶0038 teaches that the images are associated with a position information; Rinner Fig. 4 & ¶0057); 
comparing, by the computer system, pixels in the first image and the second image, the pixels corresponding to a common point of reference in the physical environment (Rinner Abstract: “The image processor determines feature points of a new image and compares the determined feature points of the new image with feature points of a stored processed image to identify common feature points and to obtain 3-dimensional positions of the common feature points”; also see Rinner ¶0038); 
detecting, by the computer system, an optical discrepancy associated with a region in a field of view of the image capture device based on comparing the photometric characteristics of the pixels in the first image and the second image (Rinner ¶0017 & ¶0062 teaches determining and reducing errors due to images taken at different elevations; Rinner ¶0017-¶0018 teaches determining an accuracy information of the feature point positions in the images and reducing error based on the accuracy information); and 
causing, by the computer system, the aerial vehicle to ignore the region in the field of view of the image capture device when using the images to autonomously navigate through the physical environment (Rinner ¶0056: “the apparatus 200 may comprise an unmanned aerial vehicle control unit 240. The unmanned aerial control unit 240 may generate a control signal 242 for piloting an unmanned aerial vehicle to a region corresponding to an area of the overview image 124”; Rinner ¶0111 & ¶0113 teaches that the regions at different elevation levels and position errors are ignored).
Rinner further teaches using feature-based methods (Rinner ¶0085). However, Rinner does not appear to explicitly each that the photometric characteristics of pixels in the images are compared.
Yuan col. 6, lines 49-59: image intensity of points, optical flow; Yuan col. 21, lines 22-47: intensity differences; Yuan Figs. 6-7).
Rinner and Yuan are considered to be analogous art because they are directed to image processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method for generating an overview image using a reference plane (as taught by Rinner) to compare image pixel intensities (as taught by Yuan) because the combination pixel intensities can be used to represent backgrounds and objects in the images for numerical comparison (Yuan col. 6, lines 49-59, col. 21, lines 7-47).

Regarding claim 2, Rinner, in view of Yuan, teaches the method of claim 1, wherein causing the aerial vehicle to ignore the region in the field of view of the image capture device includes: processing images captured by the image capture device to apply a mask to an area of the images that corresponds with the region in the field of view of the image capture device (Note that a mask is also known as a filter in the art of image processing. Yuan Fig. 2 & 22 teach that disparity/parallax pixels are detected and filtered. See the motion mask image shown in Fig. 22).

Regarding claim 3, Rinner, in view of Yuan, teaches the method of claim 2, wherein causing the aerial vehicle to ignore the region in the field of view of the image capture device further includes: generating control commands configured to guide autonomous flight of the UAV based on the images with the applied mask (Rinner ¶0056 teaches that an unmanned aerial vehicle control unit 240 generates a control signal 242 for piloting the UAV; Rinner ¶0111 & ¶0113 teaches that the regions at different elevation levels and position errors are ignored).

claim 4, Rinner, in view of Yuan, teaches the method of claim 1, further comprising: 
determining that the detected optical discrepancy is indicative of an unreliable portion of the first image and/or second image before causing the aerial vehicle to ignore the region in the field of view of the image capture device, wherein the unreliable portion is indicative of a portion of an image that cannot be relied upon to navigate through the physical environment (Refer to the 35 U.S.C. 112(b) rejection set forth above regarding claim interpretation. Rinner ¶0017-¶0018 teaches determining an accuracy information of the feature point positions in the images and reducing error based on the accuracy information. An error in the images is considered to be an unreliable portion of the images).

Regarding claim 6, Rinner, in view of Yuan, teaches the method of claim 1, wherein detecting the optical discrepancy includes:
tracking, over a period of time, a difference between photometric characteristics of pixels in in one or more other images captured by the image capture device, the pixels corresponding to the common point of reference in the physical environment (Rinner Abstract: “The image processor determines feature points of a new image and compares the determined feature points of the new image with feature points of a stored processed image to identify common feature points and to obtain 3-dimensional positions of the common feature points”; Rinner ¶0038 & ¶0061; Yuan Abstract & Figs. 2 & 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method for generating an overview image using a reference plane (as taught by Rinner) to track the discrepancy corresponding to a common point over a time period (as taught by Yuan) because the combination allows the user to identify the moving objects in a scene (Yuan Abstract).

claim 7, Rinner, in view of Yuan, teaches the method of claim 2, further comprising: 
determining a cause of the optical discrepancy based on a characteristic of the optical discrepancy (Rinner ¶0051: teaches that position and orientation errors are due to GPS error and camera tilting error).

Regarding claim 8, Rinner, in view of Yuan, teaches the method of claim 7, wherein the determined cause of the optical discrepancy includes any of: 
a foreign material on a surface of a lens of the image capture; an imperfection in an optical component of the image capture device; a failure in a processing system associated with the image capture device; or an error in calibration of the image capture device (Note that only one of the alternative limitations is required by the claim language. Rinner Fig. 3 & ¶0051: camera tilting error).

Regarding claim 9, Rinner, in view of Yuan, teaches the method of claim 1, wherein processing the first image and the second image includes calculating a plurality of photometric error values for pixels in the first image and the second image, wherein a particular photometric error value of the plurality of photometric error values is based on a comparison between a first pixel in the first image and a second pixel in the second image, the first pixel and second pixel corresponding to the common point of reference in the physical environment (Rinner ¶0017, ¶0062, ¶0068 teaches common feature point errors at different elevations, Yuan Fig. 4 & col. 7, line 60-col. 8, line 6 teach determining estimation errors of epipoloar geometry and image noise).

Regarding claim 10, Rinner, in view of Yuan, teaches the method of claim 9, wherein calculating the particular photometric error value includes: 
Rinner Abstract, ¶0017, ¶0062, ¶0068 and Yuan Fig. 4 & col. 7, line 60-col. 8, line 6 as discussed above; further see Yuan Fig. 9).

Regarding claim 11, Rinner, in view of Yuan, teaches the method of claim 9, wherein the particular photometric error value is the minimum photometric error value among the plurality of calculated photometric error values (Rinner ¶0112 teaches computing a transformation that minimize the distance between corresponding points; Yuan col. 19, lines 7-18: “LMedS Nonlinear leads to the smallest errors”).

Regarding claim 12, Rinner, in view of Yuan, teaches the method of claim 9, wherein the second pixel and the plurality of other pixels in the second image are along a same horizontal row in the second image if the first image and the second image are rectified (Yuan Figs. 5 & 9; Yuan col. 10 lines 5-10: “the matching points within three frames”; Yuan col. 13 lines 56-67: “The epipolar constraint is a geometric constraint for motion detection in two views, which encapsulates the relative orientation between two cameras. In the un-calibrated cases, the epipolar constraint is represented by the fundamental matrix F211 that relates the 2D images of the same 3D point”).

claim 13, Rinner, in view of Yuan, teaches the method of claim 9, wherein detecting the optical discrepancy includes: 
generating a threshold map of average photometric error across the field of view of the image capture device (Yuan Fig. 6); and 
identifying a region of the threshold map that includes average photometric error values above a particular threshold; wherein the identified region of the threshold map corresponds to the region in the field of view of the image capture device associated with the optical discrepancy (Yuan col. 21, lines 22-47 teaches determining whether the intensity differences are larger than a threshold and col. 22, lines 1-26 teach that those that do not exceed the threshold are designated as parallax pixels).

Regarding claim 14, Rinner, in view of Yuan, teaches the method of claim 13, further comprising: identifying a cause of the optical discrepancy by analyzing a characteristic of the identified region of the threshold map (Rinner Fig. 3 teaches that the feature point discrepancy is due to e.g., elevation difference and camera tilting error, Yuan Fig. 6 teaches analyzing the threshold map for detecting differences).

Regarding claim 16, Rinner, in view of Yuan, teaches the method of claim 14, wherein the characteristic of the identified region of the threshold map includes any of: 
a shape of the identified region of the threshold map; a size of the identified region of the threshold map; a location of the identified region of the threshold map within an area of the threshold map; or a duration of time that the identified region of the threshold map persists (Refer to the 35 U.S.C. 112(b) rejection set forth above regarding claim interpretation. Note that only one of the alternative limitations is required by the claim language. Yuan col. 25, line 49 – col. 26, line 16 teaches identifying texture areas for extracting feature points using estimation of the parameters such as size and the intensity difference threshold; Yuan Fig. 6).

Regarding claim 17, Rinner, in view of Yuan, teaches the method of claim 13, further comprising: causing display of the generated threshold map (Rinner Abstract teaches displaying the processed images with the position information; Rinner Fig. 5: 570, Rinner Fig. 7: 770, Yuan col. 29, lines 10-20 teach that in order to provide for interaction with a user, the information is displayed to the user using a display e.g., CRT or LCD).

Regarding claim 18, Rinner, in view of Yuan, teaches the method of claim 1, wherein the image capture device includes a first camera and a second camera, the first camera different than the second camera, and wherein the first image is captured by the first camera and the second image is captured by the second camera (Yuan Title & Abstract: teaches that the system relates to parallax imaging. Yuan Figs. 5 & 9; Yuan col. 12, lines 22-35 teach that one video shot is acquired by ground-based cameras and two video sequences are acquired by airborne cameras).

Regarding claim 19, Rinner, in view of Yuan, teaches the method of claim 1, wherein the first image is captured by the image capture device at a first point in time and the second image is captured by the image capture device at a second point in time (Yuan Fig. 9 teaches different time points 1 and 2; Yuan col. 12, lines 22-35 as discussed above, teaches that video sequences are acquired. Video sequences are comprised of image frames acquired at different time points; also see col. 13, line 49 – col. 14, line 19).

Regarding claim 20, Rinner, in view of Yuan, teaches the method of claim 1, wherein processing the first image and the second image includes rectifying the first image and the second image (Rinner Figs. 10, 12-14; Yuan Figs. 6-8, 17).

claim 21, Rinner, in view of Yuan, teaches the method of claim 20, wherein rectifying the first image and the second image includes transforming the first image and/or the second image (Rinner Figs. 10, 12-14, Rinner ¶0083-¶0086 teach transforming the images to align them; Yuan Figs. 6-8, 17, col. 15, lines 1-17 teach transformation between two views).

Regarding claim 23, Rinner, in view of Yuan, teaches the method of claim 1, further comprising: generating an output indicative of the optical discrepancy (Rinner Fig. 11, Yuan Fig. 6).

Regarding claim 24, Rinner, in view of Yuan, teaches the method of claim 2, further comprising: processing images captured by the image capture device to correct for the detected optical discrepancy (Rinner Fig. 1: image processor 110 is used to automatically perform the correction method; Rinner Fig. 14: SIFT transformation is performed to align the images with optical discrepancy; Rinner ¶0083 teaches compensating the camera's orientation deviation (i.e., roll, pitch, yaw angles). Rinner Figs. 12-14).

Regarding claim 26, Rinner, in view of Yuan further teaches an autonomous navigation system for an aerial vehicle, the autonomous navigation system comprising: a processing unit; and a memory unit coupled to the processing unit, the memory unit having instructions stored thereon, which when executed by the processing unit cause the system to: perform the method of claim 1 (Rinner Fig. 2: 110, 120, 130, 240; Rinner ¶0142). Therefore, claim 26 is rejected using the same rationale as applied to claim 1 set forth above.

Regarding claim 27, Rinner, in view of Yuan, further teaches an unmanned aerial vehicle comprising: an image capture device to capture images of a physical environment; a propulsion system to maneuver the unmanned aerial vehicle; and a computer system (Rinner Fig. 1 shows a computing system; Rinner Figs. 3-4 show that the UAVs have propellers) to .

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rinner et al. (U.S. PGPub No. 2012/0050525), in view of Yuan et al. (U.S. Patent No. 8,073,196), and further in view of Shashua et al. (U.S. Patent No. 9,623,905), hereinafter referred to as Rinner, Yuan, and Shashua, respectively.
Regarding claim 15, Rinner, in view of Yuan, teaches the method of claim 14, wherein analyzing the characteristic of the identified region of the threshold map includes applying an appearance model to classify the characteristic of the identified region of the threshold map as indicative of one or more of a plurality of possible causes of the optical discrepancy (Yuan Abstract teaches that the pixels are classified as belonging to parallax or independent motion. Yuan col. 5, lines 57-67 & col. 7, lines 25-31 teach that appearance and motion models are JPDAF-based multi-frame tracking model).
However, Rinner, in view of Yuan, does not appear to explicitly teach using a machine-learning algorithm for the classification.
Pertaining to the same field of endeavor, Shashua teaches using a machine-learning algorithm for the classification (Shashua col. 110, lines 5-27 teach using a convolutional neural network algorithm to classify the image regions).
Rinner, in view of Yuan, and Shashua are considered to be analogous art because they are directed to image processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method for generating an overview image using a reference plane (as taught by Rinner, in view of Yuan) to use a machine-learning algorithm (as taught by Shashua) because the combination allows the system to automatically filter and track objects (Shashua col. 110, lines 28-33).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rinner et al. (U.S. PGPub No. 2012/0050525), in view of Yuan et al. (U.S. Patent No. 8,073,196), and further in view of Abousleman et al. (U.S. PGPub No. 2007/0286526), hereinafter referred to as Rinner, Yuan, and Abousleman, respectively.
Regarding claim 22, Rinner, in view of Yuan, teaches the method of claim 1, but does not appear to explicitly teach that processing the first image and the second image includes down-sampling the first image and/or the second image.
Pertaining to the same field of endeavor, Abousleman teaches down-sampling the first image and/or the second image (Abousleman ¶0081 teaches down-sampling the images by 4 prior to SIFT).
Rinner, in view of Yuan, and Abousleman are considered to be analogous art because they are directed to image processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method for generating an overview image using a reference plane (as taught by Rinner, in view of Yuan) to down-sample the images (as taught by Abousleman) because the combination reduces the number of pixels to be processed (Abousleman ¶0081) and speeds up the image processing.

Claim(s) 5 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rinner et al. (U.S. PGPub No. 2012/0050525), in view of Yuan et al. (U.S. Patent No. 8,073,196), and further in view of Bachrach et al. (U.S. PGPub No. 2015/0370250), hereinafter referred to as Rinner, Yuan, and Bachrach, respectively.
Regarding claim 5, Rinner, in view of Yuan, teaches the method of claim 1, wherein the image capture device is coupled to the aerial vehicle (Rinner Fig. 4: the camera 462 is coupled to the UAV 460), the method further comprising: 
Rinner ¶0050 teaches that the position and orientation of the camera are considered during re-adjustment of the assigned position of the new image. Rinner ¶0083 teaches compensating the camera's orientation deviation (i.e., roll, pitch, yaw angles)); 
receiving, from the image capture, a third image of a physical environment from a third position and fourth image of the physical environment from a fourth position, the third position different than the fourth position (Rinner Fig. 4  & ¶0038, ¶0057 as discussed above – Fig. 4 shows that multiple sets of positions are being imaged); and 
processing the third image and the fourth image to confirm detection of the optical discrepancy (Rinner Abstract, Fig. 4  & ¶0038, ¶0057 as discussed above – Fig. 4 shows that multiple sets of positions are being imaged).
However, Rinner, in view of Yuan, does not appear to explicitly teach that the image capture device is connected to the UAV via a mechanical gimbal.
Pertaining to the same field of endeavor, Bachrach teaches that (Bachrach ¶0047: “may include a hybrid approach comprising a single axis mechanical gimbal along with real-time image processing (herein referred to as a ‘digital gimbal’)”; Bachrach ¶0048: “a single axis mechanical gimbal, as part of a hybrid approach described above, would adjust the pitch of the image capture device. Adjusting pitch as opposed to roll or yaw, would allow for overall camera range of motion where the FDA 100 is implemented as a rotary vehicle, for example a quadcopter”).
Rinner, in view of Yuan, and Bachrach are considered to be analogous art because they are directed to image processing and UAVs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method for generating an overview image using a reference plane (as taught by Rinner, in view of Yuan) to connect the camera to the UAV via a mechanical gimbal (as taught by 

Regarding claim 25, Rinner, in view of Yuan, teaches the method of claim 2, further comprising: automatically adjusting a setting of to correct for the detected optical discrepancy (Rinner Fig. 1, 12-1, ¶0083 as discussed above).
However, Rinner, in view of Yuan, does not appear to explicitly teach automatically adjusting a calibration setting of an image capture device associated with the first image or the second image.
Pertaining to the same field of endeavor, Bachrach teaches automatically adjusting a calibration setting of an image capture device associated with the first image or the second image (Note that no patentable distinction is made by an intended use or result limitations unless some structural difference is imposed by the use or result on the structure or material recited in the claim. Teach that the vehicles are equipped with calibrated cameras. Bachrach ¶0043-¶0044 teach that the position and orientation of the cameras are calibrated to an onboard inertial measurement unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method for generating an overview image using a reference plane (as taught by Rinner, in view of Yuan) to automatically adjust camera calibration settings (as taught by Bachrach) because the combination provides a more robust estimation of distance to the objects (Bachrach ¶0044).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Soo Shin/Primary Examiner, Art Unit 2667